        Case 7:18-cr-00043-CS Document 51 Filed 10/18/18 Page 1 of 1
                                        U.S. Department of Justice

                                        United States Attorney
                                        Southern District of New York
                                        United State Courthouse
                                        300 Quarropas Street
                                        White Plains, New York 10601


                                        October 18, 2018

Hon. Cathy Seibel
United States District Judge
300 Quarropas Street
White Plains, NY 10601

        Re:   United States v. Scronic
              18 Cr. 43 (CS)

Dear Judge Seibel:

       The Government writes to oppose the defendant's
application for permission to travel to Vermont this weekend.
The defendant proposes to travel to the Hotel Vermont, which
apparently is located in Burlington, VT. Burlington is 45 miles
from the Canadian border. The defendant, whom the Court
recently sentenced to eight years' imprisonment, has considered
flight as an option in the past. He told the FBI when he was
arrested that he had considered fleeing once he realized that
his scheme was coming to an end but ultimately decided not to do
so because it would not set a good example for his son. In
addition, the defendant's bond is secured only by the signatures
of his parents, neither of whom have the financial resources to
pay the bond.

       The Pretrial Services officer has advised me that he
intends to withdraw his lack of objection based on the proximity
of the defendant's proposed destination to Canada, the short
notice and the lack of an itinerary or other documentation.

                                   Respectfully submitted,

                                   GEOFFREY S. BERMAN
                                   United States Attorney


                                By:/s/_______________________________
                                   James McMahon
                                   Assistant United States Attorney
                                  (914) 993-1936

cc:   Alexei Schact, Esq. (by ECF)
